Citation Nr: 0948879	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1984 to February 1988 and from October 2003 to 
June 2004, with additional periods of service in the North 
Carolina Army National Guard (NCANG). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which in pertinent part, 
denied the benefit sought.  

It is noted that the Veteran also initiated an appeal to the 
RO's refusal to reopen a claim for service connection for 
right knee disability.  The Veteran failed to submit a timely 
substantive appeal as to that issue after receiving notice of 
November 2005 statement of the case.  As such, the claim is 
not currently before the Board on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hypertension.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim. 

A review of the records shows the Veteran had elevated blood 
pressure during his service in the North Carolina Army 
National Guard.  See an undated service treatment record with 
blood pressure readings of 122/88 and notation of "untreated 
hypertension"; see also a January 2004 Memorandum to 
Physical Evaluation Board.  He was diagnosed with 
hypertension in April 2003 based on blood pressure readings 
of 160/110 and 164/112, and he was prescribed medication to 
control his hypertension.  The April 2003 diagnosis was prior 
to his second period of active duty service, which began in 
October 2003.  

Prior to the Veteran's entrance into his second period of 
service, the service records show that the Veteran was 
scheduled to perform a physical training test in June 2003, 
but he was unable to complete the test due severe leg cramps, 
which were subsequently related to his hypertension.  See 
June 2003 medical note.  It is noted that the Veteran had 
been prescribed Diovan at 80 mg, HCTZ at 25 mg, and potassium 
at 20 mg for his hypertension prior to his re-entrance into 
service. 

During the Veteran's second period of active service, the 
service treatment records show the Veteran continued to 
experience leg cramps and that he had been unable to properly 
monitor his blood pressure since his entrance into active 
service.  See January 2004 Memorandum to Physical Evaluation 
Board.  In a March 2004 Physical Evaluation Board report, it 
was reported that the Veteran had a diagnosis of 
hypertension, which was controlled by medications.  A May 
2004 service treatment record shows the Veteran's blood 
pressuring reading was 147/82.  In the treatment record, the 
physician noted that the Veteran's hypertension medication 
would be increased to 240 mg of Diovan.  It appears clear 
that the Veteran's hypertension medication was greatly 
increased during his second period of active duty service. 

The claims folder also contains a September 2004 OTC addendum 
to a June 2004 VA examination report, which shows that the 
Veteran took Diovan of 80 mg and 160 mg daily.   

It is noted that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  A pre-existing injury or disease is 
considered to have been aggravated by active service if there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Here, the Board finds that a VA examination is required to 
determine whether the Veteran's hypertension was aggravated 
by his second period of service.  In this regard, the RO/AMC 
should schedule the Veteran for another examination and 
arrange to have his claims folder review by an appropriate 
examiner.  The RO/AMC should instruct the examiner to provide 
an opinion on whether the Veteran's hypertension increased in 
severity (permanently worsened) during his second period of 
service, and if so, whether any such permanent increase in 
severity was the result of service or the result of the 
natural progression of the condition.    

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment for hypertension, which 
are not yet on file.

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
onset and likely etiology of the Veteran's 
hypertension.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.

In the examination report, the examiner 
should offer an opinion as to the 
likelihood that the Veteran's hypertension 
was aggravated by his second period of 
service (October 2003 to June 2004).  In 
this regard, the examiner should provide 
an opinion as to each of the following:

(a)	Is there is clear and unmistakable 
medical evidence (evidence that is 
undebatable and cannot be misunderstood 
or misinterpreted) that the Veteran's 
hypertension preexisted his second 
period of service?
(b)	If so, was there a permanent 
increase in the severity of the 
Veteran's hypertension condition during 
service?  In answering this question, 
the examiner should comment on the 
increase in hypertension medication 
that appears to have been prescribed 
during the second period of active duty 
service.  
(c)	If so, was any permanent increase 
in severity during service the result 
of service, or rather, was it the 
result of the natural progression of 
the hypertensive condition? 
(d)	If the examiner finds that there 
was no hypertension disorder 
preexisting either period of service, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) 
the Veteran's current hypertension 
began during his service or is 
otherwise etiologically related to such 
service.  

The examiner should provide a clinical 
rationale for any opinion expressed.  If 
the examiner is unable to answer any of 
the above questions, then he or she should 
so indicate and provide a rationale for 
why an answer could not be provided. 

3.  The RO/AMC should then re-adjudicate 
the claim under review.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.
 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

